     Case 2:18-cv-00616-MCE-CMK Document 30 Filed 06/16/20 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           EASTERN DISTRICT OF CALIFORNIA
10                                  SACRAMENTO DIVISION
11
12 SECURITIES AND EXCHANGE                         Case No. 2:18-cv-00616-MCE-CMK
   COMMISSION,
13                                                 ORDER GRANTING MOTION OF
            Plaintiff,                             INDEPENDENT
14                                                 MANAGER/MONITOR, KRISTA L.
        v.                                         FREITAG, FOR ORDER
15                                                 AUTHORIZING AND APPROVING
   MCKINLEY MORTGAGE CO. LLC; et                   SALE OF LOAN PORTFOLIO, FREE
16 al.,                                            AND CLEAR OF LIENS AND
                                                   ENCUMBRANCES
17                   Defendants.
                                                   Date: March 5, 2020
18                                                 Time: 2:00 p.m.
                                                   Ctrm: 7
19                                                 Judge Hon. Morrison C. England
20
21             Before this Court is the Motion of Krista L. Freitag (the "Monitor"), who has
22 been engaged through E3 Realty Advisors, Inc. to serve the Independent Manager
23 and Monitor for Defendants McKinley Mortgage Co. LLC, McKinley Mortgage
24 Company, LLC, and their respective subsidiaries and affiliates, including but not
25 limited to Alaska Financial Company III LLC and Alaska Financial Company2,
26 LLC (collectively, the "Monitorship Entities") for an order authorizing and
27 approving the sale of a portfolio of loans (collectively, the "Loans") made and held
28 by Alaska Financial Company III LLC ("Alaska Financial"), with an aggregate,


     1188164.04/LA
     Case 2:18-cv-00616-MCE-CMK Document 30 Filed 06/16/20 Page 2 of 2


 1 outstanding principal balance of approximately $1.5 million, to Veltra Capital LLC
 2 ("Veltra"), free and clear of liens and encumbrances.
 3             In her Motion and her Declaration in support thereof, the Monitor identifies a
 4 number of UCC Financing Statements (collectively, the "Financing Statements")
 5 which purport to reflect perfected security interests in the assets of the Monitorship
 6 Entities, including the Loans, but which are not derived from any counterpart
 7 security agreement, as required by law. By her Motion, the Monitor requests that
 8 the sale of the Loans to Veltra be deemed free and clear of any liens or
 9 encumbrances created by or reflected in the Financing Statements. As set forth in
10 the Monitor’s Reply (ECF No. 25), no oppositions to the Motion have been
11 submitted, either timely or otherwise.
12             The Monitor's Motion having been considered, and good cause appearing
13 therefor, this Court orders as follows:
14             1.    The Monitor's Motion (ECF No. 22) is GRANTED, in its entirety;
15             2.    The Financing Statements, being unsupported by the documents
16 necessary to create security interests that may be perfected, SHALL NOT constitute
17 liens or encumbrances upon the assets of the Monitorship Entities, including the
18 Loans;
19             3.    Accordingly, this Monitor's proposed sale of the Loans to Veltra, in
20 accordance with the terms and conditions of the Loan Purchase and Sale Agreement
21 by and between Alaska Financial and Veltra, and free and clear of liens and
22 encumbrances, is AUTHORIZED and APPROVED.
23             IT IS SO ORDERED.
24 Dated: June 16, 2020
25
26
27
28


     1188164.04/LA                                -2-
